 

Case 2:19-cv-03740-NIQA Document 1 Filed 08/19/19 Page 1 of 10

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LUSTRESS CRAVEN
527 Randolph Street
Camden, NJ 08105
Plaintiff

V.
LIFE INSURANCE COMPANY
NORTH AMERICA,
1601 Chestnut Street
2 Liberty Place
Philadelphia, PA 19192 :

Defendant : NO.:
COMPLAINT

NOW COMES, the Plaintiff, Lustress Craven, by and through his Counsel,
Pond, Lehocky, Stern & Giordano, P.C., and hereby complains of the above
referenced Defendant, Life Insurance Company of North America, (hereinafter
referred to as “LINA”), as follows:
I, STATEMENT OF JURISDICTION:

1, Jurisdiction is conferred upon this Honorable Court pursuant to 28
U.S.C. § 1331 and 29 U.S.C. § 1332(e). This Honorable Court has jurisdiction over
all issues raising a federal question and this instant matter involves a disability policy

issued to the Claimant through his Employer, thus it is governed by the Employee

Retirement Income Security Act of 1974 (ERISA) 29 U.S.C, § 1011, et seq,
 

Case 2:19-cv-03740-NIQA Document 1 Filed 08/19/19 Page 2 of 10

2. All acts and occurrences material to the instant causes of action occurred
within the jurisdictional boundaries of this Honorable Court,
Il. FACTS:

3. The Plaintiff, Lustress Craven, is an adult and competent individual
with a physical address of 527 Randolph Street, Camden, NJ 08105.

4, The Defendant, LINA, under information and belief, is a business
entity with a principal place of business located at 1601 Chestnut Street, 2 Liberty
Place, Philadelphia, PA.

5. LINA is a business entity, which issues disability insurance
policies which are governed by the Employee Retirement Insurance Security Act
(ERISA), 29 U.S.C. §1011, et seq,

6. On a date certain, LINA, issued a policy providing disability
insurance benefits under policy number LK-0980051 to the Plaintiff through the
Plaintiff's employer, International Paper Company.

7. The policy of insurance aforementioned provided for an employee
benefit plan as defined and covered under the terms of ERISA.

8. At all times material and relevant hereto, all policy premiums due on
behalf of the Plaintiff under said policy were paid.

9, At all times material and relevant hereto, the Plaintiff performed all

obligations required of him under said contract of insurance.
Case 2:19-cv-03740-NIQA Document 1 Filed 08/19/19 Page 3 of 10

10, At all times material and relevant hereto, the Plaintiff was a qualified
participant in the employee benefit plan provided by LINA to the Plaintiff's employer
through policy number LK-098005 1.

11. Ona date certain, the Plaintiff filed an application for Long term
disability benefits with LINA. He received benefits under said policy

12. By correspondence , LINA notified the Plaintiff that his claim was
denied and that he was not entitled to benefits beyond February 6, 2018 as the
definition of disability changed to whether the Plaintiff could perform any
occupation.

13. The Plaintiff fited an administrative appeal and submitted additional
medical records and opinions of his treating physicians in support of his claim.

14, By correspondence dated June 11, 2019, LINA denied the
Plaintiff's administrative appeal and informed him of his right to bring a civil action
disputing the adverse benefit decision.

5. LINA acted arbitrarily, capriciously and in a manner serving only
its own business interest when it denied the Plaintiff's claim for disability benefits.

16. The actions of LINA in denying the Plaintiff's claim for disability
insurance benefits was arbitrary, capricious and was not made in good faith and made
in violation of 29 U.S.C. §1001, et seq.

17. The actions of LINA in denying the Plaintiff's claim for disability
Case 2:19-cv-03740-NIQA Document 1 Filed 08/19/19 Page 4 of 10

insurance benefits are contrary to the language of the policy in question.

18. The Plaintiff is entitled to disability insurance benefits under the
aforementioned policy as he has satisfied throu gh medical evidence that she meets the
definition of disability under the policy of insurance.

19, The Plaintiff is entitled to recover the benefits due to him under the
aforementioned insurance policy in accordance with 29 U.S.C. §1132.

20. Asa direct and proximate result of the actions of LINA as herein
above more particularly described, the Plaintiff has been caused to incur attorneys’
fees in an amount not yet known.

21. Asa direct and proximate result of the actions of LINA, the Plaintiff
has sustained damages in an amount not yet known to the Plaintiff; however, upon
information and belief, such damages will approximate the amount of benefits due
and owing to the Plaintiff from February 6, 2018 to the present and continuing into
the future.

WHEREFORE, the Plaintiff, Lustress Craven, respectfully requests that
judgment be entered against LINA as follows:

1, Ordering LINA to pay to the Plaintiff, Lustress Craven, Long term

disability insurance benefits from February 6, 2018 to the present and
continuing into the future as provided for in the policy of insurance;

2. Awarding the Plaintiff, Lustress Craven, prejudgment interest on the
Case 2:19-cv-03740-NIQA Document 1 Filed 08/19/19 Page 5 of 10

award until the date of judgment;

Awarding the Plaintiff’s attorney’s fees, court costs and other reasonable
costs incurred for the prosecution of the instant action;

4. Granting such other and further relief as the Court may deem just and

proper.

RESPECTFULLY SUBMITTED,

x Ma Mp -

Michael J. Parker, Esquire
PA Bar ID No.: 93024

Pond, Lehocky, Stern & Giordano, P.C.
One Commerce Square

2005 Market Street

18" Floor

Philadelphia, PA 19103
(215)568-7500
Mparker@disabilityjustice.com
 

Case 2:19-cv-03740-NIQA Document 1 Filed 08/19/19 Page 6 of 10

IS 44 (Rev. 06/17)

The JS 44 civil cover sheet and the information contained herein neither rey

provided by local

purpose o

cal rules of court, This form, approved by the Judicial Conference of the
initiating the civil docket sheet. (SHH INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

CIVIL COVER SHEET

law, except as

lace nor supplement the filing and service of pleadings or other papers as required by
eptember 1974, is required for the use of the Clerk of Court for the

nited States in

 

beds FS

527 Randolph Street
Camden, NJ 08705

(b) County of Residence of First Listed Plaintif? Camden
(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)
Michael J. Parker, Esquire

2005 Market Street
Philadelphia, PA 19103

URE EENDAN USnpany of North America

1601 Chestnut Street, 2 Liberty Place
Philadelphia, PA 19192
County of Residence of First Listed Defendant _ Philadelphia
(IN OLS, PLAINTIFF CASES ONEY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLYED,

NOTE:

Attoreys (if Kowa)

 

 

Il. BASIS OF JURISDICTION (Place an "X" in One Box Only)

O1 US. Government

Plaintiff

O2 U.S. Government
Defendant

It, CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" tn One Box for Plaintiff
(For Diversity Cases Only) and Que Box for Defendant)
£3 Federal Question PIF DEF PTF DEF
(U.S. Government Not a Party) Citizen of This State Ot & 1 Incorporated or Principal Place O4 o4
of Business In This State

O14 Diversity Citizen of Another State m2 oO 2 Incorporated and Principal Place os a3

(indicate Citizenship of Parties itt ttem LH) of Business In Another State
Citizen or Subject of a O03 © 3 Foreign Nation Os 6

Foreign Country

 

 

 

J 116 Insurance

OF 120 Marine

130 Miller Act

C1 140 Negotiable instrument

1 150 Recovery of Overpayment
& Enforcement of Judgment

GO 151 Medicare Act

(7 152 Recavery of Defaulted
Student Loans
(Excludes Veterans)

77 153 Recovery of Overpayment
of Veteran’s Benefits

0 160 Stockholders’ Suits

1 190 Other Contract

0 195 Contract Product Liability

OF 156 Franchise

 
 
  

CG 210 Land Condemnati

O 220 Foreclosure

O 230 Rent Lease & Ejectment
0 246 Torts to Land

O 245 Tort Produet Liability
0 290 All Other Reat Property

IV. NATURE OF SUIT eta

 

“X" i One Box Only) Click here for: Nature of Suit Code Descriptions
“BANKRUPTCY: THER STATUTE:
CF 422 Appeal 28 USC 158 G1 375 False Claims Act
OD 423 Withdrawal O 376 Qui Tam (31 USC

28 USC 157 3729(a))

  
 

    

 

 

  

eT ORERITURE/PENALLY:.

O 625 Drug Related Seizure
of Properly 21 USC 881
0 690 Other

 

 

PERSONAL INJURY
O 310 Airplane
O 315 Airplane Product

PERSONAL INJURY
1 365 Personal Injury -
Product Liability

    

   
  

              

    
     

Liability O) 367 Health Caref O 400 State Reapportionment
C1 320 Assauli, Libel & Pharmacesitical ESS BRODER ElcRIG i Loce 210) 410 Antitrust
Slander Personal Injury OF) 820 Copyrights 0 430 Banks and Banking
0 330 Federal Employers’ Praduet Liability OF 830 Patent © 450 Commerce
Liability DO 368 Asbestos Personal 01 835 Patent - Abbreviated OF 460 Deportation
0 340 Marine Injury Product New Drug Application | 470 Racketeer Influenced and
O 345 Marine Product Liability 1 840 Trademark Corrupt Organizations
Linbility PERSONAL PROPERTY [Ze LABOR? Se SOUIAE SECURELY CF 480 Consumer Credit
C1 350 Motor Vehicle O 37} Other Fraud 0 710 Fair Labor Standards O 861 HIA (1395Fff) 490 Cable/Sat TY

OF 355 Motor Vehicle O 371 ruth in Lending Act OF 862 Black Lung (923) OF 850 Securities/Comuneditiest
Praduet Liability 1 380 Other Personal 0 720 Labor/Management OF 863 DIWC/DIW W (405(2)) Exchange
O 360 Other Personal Property Damage Relations O 864 SSID Title XV1 0) 890 Other Statutory Actions

Injury
O 362 Personal Injury -
Medical Malpractice
0 440 Other Civil Rights
0 441 Voting
0 442 Employment
0 443 Housings
Accommodations
(445 Amer. w/Disabilities -

) 385 Property Damage
Product Liability

O 740 Railway Labor Act

O 751 Family and Medical
Leave Act

4822] 790 Other Labor Litigation

% 791 Employee Retirement
Income Seeurity Act

OF 865 RSI (405g) 0 89} Agricultural Acts
1 893 Environmental Matters
0 895 Freedom of Information

ay Act

OF 896 Arbitration

(3 899 Admninistvative Procedure
Act/Review or Appeal of
Agency Decision

O 950 Constitutionality of
State Statutes

  
  
 

    

Taxes (U.S. Platntiff
or Defendant}

O 871 IRS—Third Party
26 USC 7609

 

Habeas Corpus:

0 463 Alicon Detainee

O 510 Motions to Vacate
Sentence

O 330 General

C7 535 Death Penalty

     

MMIGRATION

 

O 462

Employment Other: Naturalization Application
OF) 446 Amor, w/Disabilities - | 540 Mandamus & Other 101 465 Other Immigration

Other OG 550 Civil Rights Agtions
0 448 Education O 555 Prison Condition

0 560 Civil Detainee «
Conditions of
Confinement

 

 

 

 

¥. ORIGIN (Place an "Xin One Box Only)

 

1 Original O12 Removed from O 3 > Remanded from 0 4 Reinstated or © 5 Tyansforred from 0 6 Multidistrict 0 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specifiy Transfer Direct File
Cite the U.S, Civil Statute under which you are filing (ae nat vite jurisdictional statutes nnlesy diversity):
29 USC 1004

VI. CAUSE OF ACTION

 

Brief description of cause:

THIS IS AN APPEAL OF A DENIAL OF LONG TERM DISABILITY BENEFITS UNDER ERISA

 

 

 

 

 

 

VIL REQUESTED IN O) CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cy.P. JURY DEMAND: G Yes No
VII. RELATED CASE(S)
IF ANY Beetnsiuctiony: Gr 4 DOCKET NUMBER
DATE cco

|
om LF

RECEIPT #

AMOUNT

LLULEDE IAA

APPLYING JFP JUDGE MAG, JUDGE

 
Case 2:19-cv-03740-NIQA Document 1 Filed 08/19/19 Page 7 of 10

JS 44 Reverse (Rev, 06/17}

INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet, Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

L(a)  Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a povernment agency, use
only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
then the official, giving both name and title,

(b) County of Residence, For each civil case filed, except U.S, plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
condemnation cases, the county of residence of the “defendant” is the location of the tract of land involved,}

{e) Attorneys, Enter the firm name, address, telephone munber, and attorney of record, If there are several attorneys, Hist them on an attachment, noting
in this section "(see attachment)".

I. Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cy.P., which requires that jurisdictions be shown in pleadings. Place an "x"
in one of the boxes, If there is more than one basis of Jurisdiction, precedence is given in the order shown below.
United States plaintiff. (1) Jurisdiction based on 28 ULS.C. 1345 and 1348. Suits by agencies and officers of the United States are inclided here,
United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
Federal question, (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
to the Constitution, an act of Congress or a treaty of the United States, In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
precedence, and box I or 2 should be marked.
Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
citizenship of the different parties must be checked, (See Section III below; NOTE: federal question actions take precedence over diversity
cases.)

Wl. Residence (citizenship) of Principal Parties. This section of the JS 44 js to be completed if diversity of citizenship was indicated above. Mark this
section for each principal party,

TY, = Nature of Suit, Place an "XK" in the appropriate box. If there are multiple nature of suit codes associated with the ease, pick the nature of suit code

that is most applicable, Click here for: Nature of Suit Code Descriptions,

Vv. Origin. Place an "X" in one of the seven boxes.
Original Proceedings. (1) Cases which originate in the United States district courts.
Removed from State Court, (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C, Section 1441,
When the petition for removal is granted, check this box,
Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action, Use the date of remand as the filing
date,
Reinstated or Reopened, (4) Check this box for cases teinstated or reopened in the district court, Use the reopening date as the filing date,
Transferred from Another District, (3) For cases transferred under Title 28 U.S.C, Section 1404(4), Do not use this for within district transfers or
mulltidistrict litigation transfers,
Muliidistrict Litigation — Transfer, (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C,
Section 1407,
Mullidistrict Litigation — Direet File, (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7, Origin Code 7 was used for historical records and is no longer relevant due to
changes in statue,

VI. Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VI. Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunetion,

Jury Demand, Check the appropriate box to indicate whether or not a jury is being demanded.

VUE, Related Cases, This section of the JS 44 is used to reference related pending cases, ifany. If there are related pending cases, insert the docket
numbers and the corresponding judge names for such cases,

Date and Attorney Signature. Date and sign the civil cover sheet,
Case 2:19-cv-03740-NIQArpSactimpsirlicFHE0W8/19/19 Page 8 of 10
TOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

 

 

 

DESIGNATION FORM
{to be used by counsel or pro se plaintiff to indicate the category of the case Jor the purpose of assignment to the appropriate calendar)
Address of Plaintiff: 927 RANDOLPH STREET, CAMDEN, NJ 08105
Address of Defendant: 1601 CHESTNUT STREET, PHILADELPHIA, PA 19192
Place of Accident, Incident or Transaction: 2005 MARKET STREET PHILADELPHIA, PA 19103
RELATED CASE, IF ANY:
N/A N/A

Case Number: Judge: Date Terminated:

 

 

Civil cases are deemed related when Fes is answered to any of the following questions:

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes [_] nol]
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [_] No
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [ ] No
numbered case pending or within one year previously terminated action of this court?

4, Is this case a second or successive habeas corpus, social security appeal, or pro se civil tights Yes |_| No
case filed by the same individual?

I certify that, to my knowledge, the within case [Dis / not related to anySase pending or within one year previously terminated action in
this court except as noted above,

pare, 08/13/2019 tt Af 93024

A tomep-at-Law/ Pro Se Plaintif Attorney 1D, # tif applicable)

 

 

CIVIL: (Place a Vin one category only)

 

 

A, Federal Quesiion Cases: B. Diversity Jurisdiction Cases:
CJ 1. Indemnity Contract, Marine Contract, and All Other Contracts EF] 1. Insurance Contract and Other Contracts
[} 2. FELA L} 2. Airplane Personal Injury
LC] 3. Jones Act-Personal Injury [] 3. Assault, Defamation
CI] 4. Antitrust [J] 4. Marine Personal Injury

5. Patent [] 5. Motor Vehicle Personal Injury
H 6, Labor-Management Relations CI] 6 Other Personal Injury (Please specify}: __
C} 7. Civil Rights [J] 7. Products Liability
C] 8. Habeas Corpus [] 8 Products Liability ~ Asbestos
H 9, Securities Act(s) Cases C] 9% Ali other Diversity Cases

10, Social Security Review Cases (Please specify):
11, All other Federal Question Cases

(Please specify): ERISA

 

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

L MICHAEL J. PARKER

, counsel of record ar pro se plaintiff, do hereby certify:

 

[| Pursuant to Local Civil Rule 53,2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

Relief other than monetary damages is sought,
pare, 08/13/2019 6 dit? MLE 93024

Atiorney-at-Law / Pro Se Plaintiff Attorney 1D. # (applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F,R.C.P. 38,

 

Civ, 609 (5/2018)

 
Case 2:19-cv-03740-NIQAnp Sachi psiriicFHE0W8/19/19 Page 9 of 10
TOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

 

 

 

DESIGNATION FORM
{to be used by counsel or pro se plaintiff to indicate the category of the case Jor the purpose of assignment to the appropriate calendar)
Address of Plaintiff: 927 RANDOLPH STREET, CAMDEN, NJ 08105
Address of Defendant: 1601 CHESTNUT STREET, PHILADELPHIA, PA 19192
Place of Accident, Incident or Transaction: 2005 MARKET STREET PHILADELPHIA, PA 19103
RELATED CASE, IF ANY:
N/A N/A

Case Number: Judge: Date Terminated:

 

 

Civil cases are deemed related when Fes is answered to any of the following questions:

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes [_] nol]
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [_] No
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [ ] No
numbered case pending or within one year previously terminated action of this court?

4, Is this case a second or successive habeas corpus, social security appeal, or pro se civil tights Yes |_| No
case filed by the same individual?

I certify that, to my knowledge, the within case [Dis / not related to anySase pending or within one year previously terminated action in
this court except as noted above,

pare, 08/13/2019 tt Af 93024

A tomep-at-Law/ Pro Se Plaintif Attorney 1D, # tif applicable)

 

 

CIVIL: (Place a Vin one category only)

 

 

A, Federal Quesiion Cases: B. Diversity Jurisdiction Cases:
CJ 1. Indemnity Contract, Marine Contract, and All Other Contracts EF] 1. Insurance Contract and Other Contracts
[} 2. FELA L} 2. Airplane Personal Injury
LC] 3. Jones Act-Personal Injury [] 3. Assault, Defamation
CI] 4. Antitrust [J] 4. Marine Personal Injury

5. Patent [] 5. Motor Vehicle Personal Injury
H 6, Labor-Management Relations CI] 6 Other Personal Injury (Please specify}: __
C} 7. Civil Rights [J] 7. Products Liability
C] 8. Habeas Corpus [] 8 Products Liability ~ Asbestos
H 9, Securities Act(s) Cases C] 9% Ali other Diversity Cases

10, Social Security Review Cases (Please specify):
11, All other Federal Question Cases

(Please specify): ERISA

 

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

L MICHAEL J. PARKER

, counsel of record ar pro se plaintiff, do hereby certify:

 

[| Pursuant to Local Civil Rule 53,2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

Relief other than monetary damages is sought,
pare, 08/13/2019 6 dit? MLE 93024

Atiorney-at-Law / Pro Se Plaintiff Attorney 1D. # (applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F,R.C.P. 38,

 

Civ, 609 (5/2018)

 
Case 2:19-cv-03740-NIQA Document 1 Filed 08/19/19 Page 10 of 10

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LUSTRESS CRAVEN
Plaintiff

¥.

LIFE INSURANCE COMPANY
NORTH AMERICA, :
Defendant : NO:

In accordance with the Civil Justice Expense and delay Reduction Plan of this court, counsel for plaintiff
shall complete a Case Management Track Designation Form in all civil cases at the time of filing the
complaint and serve a copy on all defendants. (See §1:03 of the plan set forth on the reverse side of this
form.) In the event that a defendant does not agree with the plaintiff regarding said designation, that
defendant shall, with its first appearance, submit to the clerk of court and serve on the Plaintiff and all other
parties, a Case Management Track Description Form specifying the track to which that defendant believes
the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

(a) Habeas Corpus — Cases brought under 28 U.S.C. §2241 through §2255 { }
(b) Social Security — Cases requesting review of a decision of the Secretary of Health

and Human Services denying plaintiff Social Security Benefits, ( )
(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2 { )

(d) Asbestos— Cases involving claims for personal injury or property damage from
exposure to asbestos, ( }

{e) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special

 

 

management cases.) { }
(f) Standard Management — Vwi bp, of the other tracks. (X)
ey A3/) g Michael J. Parker Lustress Craven
Date Attorney-at-law Attorney For Plaintiff
215-568-7500 215-586-3174 Mparker@disabilityjustice.com

 

 

Telephone FAX number E-Mail Address
